Citation Nr: 1343426	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  11-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for migraines prior to October 28, 2011.

4.  Entitlement to an initial compensable evaluation for migraines from October 28, 2011.	


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 
 
The issue of entitlement to service connection for scars secondary to an in-service head injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable evaluation for migraines from October 28, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.  

3.  Prior to October 28, 2011, a clear preponderance of the evidence is against a finding that the migraines were productive of characteristic prostrating attacks. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Prior to October 28, 2011, the criteria for a compensable evaluation for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.10, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claim for an initial compensable rating for service-connected migraines, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his service connection claims.  VA has obtained service and VA treatment records.  VA provided the Veteran with the opportunity to give testimony before the Board.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).

The Veteran was afforded VA audiological and neurological examinations in January 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate for adjudication purposes.  The examiners fully examined the Veteran, thoroughly reviewed the claims file, provided an opinion as to the etiology of the Veteran's hearing loss and tinnitus, and described in full the current manifestations of the Veteran's migraines.  

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ in October 2011.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the October 2011 hearing, the VLJ identified the issues on appeal.  Testimony was solicited regarding the Veteran's headaches, hearing loss, and tinnitus.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While sensorineural hearing loss can be considered an organic disease of the nervous system for which the theory of continuity of symptomatology is still applicable, other hearing disabilities, such as tinnitus, do not fall within this category.  In this regard, the Veteran has been diagnosed with right ear sensorineural right ear hearing loss and left ear hearing loss that has both sensorineural and conductive characteristics.  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran asserts that he was exposed to excessive artillery and engine noise during service without the use of any hearing protection.  He contends that he suffered hearing loss and tinnitus during his active duty service, and that these conditions have continued since that time.  See Hearing Transcript at 4-6.  

The DD 214 shows that the Veteran's military occupational specialty (MOS) was that of heavy weapon infantryman and vehicle repairman.  He also earned the Rifle Badge.  Considering the Veteran's contentions in conjunction with his service duties, exposure to acoustic trauma during service is conceded.

Service treatment records do not establish the existence of tinnitus or hearing loss disability for VA purposes during service.  (The Board notes that service department audiometric examinations prior to November 1, 1967, are assumed to be American Standards Association (ASA) units and have been converted to International Standards Organization (ISO) units for proper comparison.)  Audiological testing upon service entrance in June 1963 revealed that pure tone thresholds (converted), in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
-5
LEFT
15
5
5
15
-5

The Veteran denied ear problems on his subjective report of medical history.

Audiological testing upon service entrance in June 1964 revealed that pure tone thresholds (converted), in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
--
-5
LEFT
5
0
0
--
-5

The Veteran denied ear problems on his subjective report of medical history.

An August 1967 separation examination reflects that the Veteran was given a spoken voice test and passed with 15/15.  Again, the Veteran denied ear problems on his subjective report of medical history.

A March 2011 VA treatment record shows that the Veteran complained of hearing loss and tinnitus since service and that he was "wanting to get compensation for [these] problems."  

The Veteran underwent a January 2011 VA audiological examination.  He complained of hearing loss and tinnitus since service following exposure to artillery and gunfire during training on the firing range, as well as exposure to tank engines.  After service he worked as a tractor trailer driver for 45 years.  He denied any type of recreational noise exposure.  The examiner diagnosed sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  She reviewed the claims file and opined that the Veteran's current bilateral hearing loss and tinnitus are "less likely as not" related to his active service.  

As the first evidence of hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

Although the Veteran has asserted that his bilateral hearing loss and tinnitus began in service, the probative evidence of record does not relate either condition to his military service.  The evidence of record supports the VA examiner's negative nexus opinion.  The Veteran's statements as to the onset of his hearing loss and tinnitus, made at the January 2011 VA examination and the October 2011 Board hearing, are not considered to be credible.  The Veteran specifically denied experiencing any ear problems or hearing loss on his August 1967 Report of Medical History.  The Veteran listed 13 symptoms he had or previously had but denied any auditory problems.  The Board finds the Report of Medical History denial of auditory problems made at or proximate to service discharge more convincing than statements made after filing a claim for compensation many years later.  The Board also emphasizes the multi-year gap between the Veteran's 1967 discharge from active service and initial reported symptoms related to hearing loss and tinnitus in 2011 (44-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  In addition, the VA examiner noted that the type and degree of the Veteran's left ear hearing loss are not consistent with noise exposure.  She discussed the inservice auditory findings, the more recent auditory findings, and gave a rationale for her opinion.  Medical treatises on the etiology of hearing loss were cited and appropriately applied.  Her opinion is assigned significant probative weight.  For these reasons, service connection for bilateral hearing loss and tinnitus is not warranted. 

The preponderance of the evidence is against the claims and therefore the appeal as to service connection for bilateral hearing loss and tinnitus must be denied.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b)  (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

III.   Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127  (1999).

The Veteran was granted service connection for migraines effective as of October 27, 2010.  He seeks an initial compensable rating for such disability.

Migraine headaches will be assigned a 50 percent evaluation when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted when there are characteristic prostrating attacks occurring an average of once a month over the last several months.  A 10 percent rating will be assigned when there are characteristic prostrating attacks averaging one in two months over the last several months.  Where migraine attacks are less frequent, a noncompensable evaluation is assigned.  38 C.F.R. § 4.124a, DC 8100.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran underwent a January 2011 VA examination.  He reported that his migraines occurred 4-5 times per week and, with rest, lasted about one hour.  He did not use any pain medication.  The Veteran indicated that he had retired as a truck driver in September 2008.  He stated that if he had a migraine while driving, he had to stop and rest until it resolved.  There was no history of hospitalization due to migraine.  The examiner stated that the Veteran's migraines are not prostrating and that "ordinary activity is possible."  

In a January 2011 VA Form 21-4138, the Veteran stated that the migraines generally last "anywhere from 30 minutes to an hour or more," and that he usually feels "bad for awhile afterwards."  There are similar statements by the Veteran's wife and son.

A March 2011 VA treatment record shows that the Veteran complained of migraine headaches.  He denied acute symptoms and stated that he took Advil, which helped if he had quiet time.

Having evaluated both the lay and clinical evidence prior to October 28, 2011, the Board cannot conclude that the criteria for the assignment of a compensable evaluation have been met.  Essentially, the most probative evidence in this case simply does not show that the Veteran had prostrating headaches during this time period.  The January 2011 VA examiner made a specific finding to the effect that the Veteran's migraines were not prostrating in nature, and the file contains no clinical opinion or evidence to the contrary.  VA treatment records are similarly negative for any mention of or treatment for a prostrating headache during this time period. 

To the extent that the Veteran and his family have reported that he would lie down if he got a headache while he was at home, prostratation does not contemplate merely requiring resting.  In January 2011, the examiner noted that the headaches were not prostrating and ordinary activity was possible.  Significantly, the Veteran stated that with rest, the headaches lasted about one hour, and that he did not use any pain medication.  Also, there has been no need for medical treatment.  Thus, the Board finds that the preponderance of the evidence of record is against a finding of prostrating attacks.  

To the extent that the Veteran and his family have contended that his headaches are prostrating in nature, their statements are contradicted by the Veteran's own description of the headaches on his VA examination.  He indicated that headaches did not require medication and resolved after resting for about an hour.  In addition, the clinical determination made by a qualified medical professional in January 2011 to the effect that the migraines were not prostrating in nature is considered more probative evidence than lay statements submitted by the Veteran and his family.  

The preponderance of the evidence is against a compensable rating for migraines prior to October 28, 2011.  As such, the benefit of the doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  The criteria address the severity and frequency of the Veteran's migraines, as well as whether or not they are prostrating.  The criteria also address economic adaptability.  The symptoms that result from the Veteran's migraines have been described, and are all addressed by the criteria.  He did not lose time from work or require hospitalization due to this service-connected disability prior to October 28, 2011.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  During the January 2011 VA examination, the Veteran testified that he  worked as a truck driver until his retirement in 2008.  The Veteran stated that he had to stop driving and rest whenever he had a migraine, but did not indicate that he missed work due to this condition.  Therefore, any inferred TDIU claim prior to October 28, 2011 is inapplicable in this case.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Entitlement to a compensable evaluation for migraines prior to October 28, 2011 is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the remaining claim. 
 
During the October 2011 hearing, the Veteran testified that he suffers from at least one or two migraines every month.  He stated that these episodes are prostrating in nature in that he is unable to do any activity and prefers to lie down in a dark and quiet room.  

In view of the foregoing, on remand another opinion is required in order to determine the current severity of the Veteran's migraines.
 
Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at the Lexington, Kentucky VAMC, or any other VA health care system, since October 2011.  All such available documents should be associated with the claims file.

2. Then, schedule the Veteran for a VA examination for the purpose of determining the current severity of his service-connected migraines.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should provide a detailed account of all manifestations of the service-connected migraines found to be present since October 28, 2011.  The examiner should then render an opinion regarding the frequency of the Veteran's migraines, and how often these headaches could be described as "prostrating."  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

3. Then, readjudicate the remaining issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


